Citation Nr: 1822846	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-28 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to May 1971

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDING OF FACT

At no time during the appeal period did the Veteran have a diagnosis of erectile dysfunction.


CONCLUSION OF LAW

The criteria for entitlement to service connection for erectile dysfunction have not been met.  38 U.S.C. §§ 1101, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Service treatment records are silent for any complaints, diagnosis, or treatment related to erectile dysfunction.  

Post-service treatment records document a history of erectile dysfunction in 2002.  See September 16, 2011 VA Treatment Record.  However, the record is silent regarding complaints, diagnoses, or treatment related to erectile dysfunction since that time.

In November 2011, the RO afforded the Veteran a VA examination for his diabetes mellitus.  In evaluating alternative disabilities associated with diabetes mellitus, the examiner concluded that the Veteran did not have a diagnosis of erectile dysfunction at that time.

Although the Veteran claims that he has erectile dysfunction as a result of his military service, the evidence shows no current diagnosis of such a disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection requires a current disability).  A current disability is one shown at some time during the period beginning proximate to the date of claim.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).  Upon discharge, his separation examination revealed no abnormalities of the genitourinary system, and there is no documentation of any complaints, treatment, or diagnoses related to erectile dysfunction during service.  Post-service treatment records are silent regarding any complaints or treatment for erectile dysfunction, aside from a notation of such in 2002.  Furthermore, the November 2011 VA examiner found that the Veteran did not have a current diagnosis of erectile dysfunction.  The Veteran has not reported any pertinent symptomatology or treatment during the current appeal.  Although the Veteran has a history of erectile dysfunction, the Board finds that the evidence does not establish a current diagnosis of such, and there is no indication of any change since the November 2011 VA examination.

The Veteran has not provided any lay testimony regarding any symptomatology related to the claimed erectile dysfunction.  The Board acknowledges that the Veteran's representative has alleged that the claimed erectile dysfunction is related to medication prescribed for the Veteran's service-connected posttraumatic stress disorder.  Although lay persons are competent to report symptoms or other matters within their personal knowledge, and to provide opinions on some limited medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matter of a diagnosis of erectile dysfunction, as well as its etiology, requires medical expertise due to the complex nature of the genitourinary system.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As the Veteran and his representative are not shown to be other than laypersons without appropriate training and expertise, neither is competent to render a probative opinion regarding the medical matter upon which this claim turns.  

As such, the preponderance of the evidence is against service connection for erectile dysfunction.  Reasonable doubt does not arise, and the benefit-of-the-doubt doctrine does not apply; the Veteran's claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for erectile dysfunction is denied. 




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


